           Case 1:20-cv-07123-AJN Document 10 Filed 10/09/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
CSX TRANSPORTATION, INC.
                                                                     20cv7123
                          Plaintiff,

v.

Newhaven Distribution Services, Inc.,                                ANSWER TO
                                                                     COMPLAINT
                           Defendant.
-----------------------------------------------------------X


        Defendant New Haven Distribution Services, Inc. (“Plaintiff”) by and through its attorneys

Milman Labuda Law Group PLLC answer the complaint of Plaintiff CSX Transportation, Inc.

(“Plaintiff”) as follows:

        1. Defendant is without sufficient information or knowledge to admit the allegations in

             Paragraph 1 of the Complaint, and therefore, Defendant denies all such allegations and

             demands strict proof.

        2. Defendant is without sufficient information or knowledge to admit the allegations in

             Paragraph 2 of the Complaint, and therefore, Defendant denies all such allegations and

             demands strict proof

        3. Admit.

        4. Admit

        5. Admit

        6. Defendant denies to the extent the allegations of paragraph 6 of the Complaint allege

             liability on behalf of Defendant.
          Case 1:20-cv-07123-AJN Document 10 Filed 10/09/20 Page 2 of 6




       7. Defendant is without sufficient information or knowledge to admit the allegations in

           Paragraph 7 of the Complaint, and therefore, Defendant denies all such allegations and

           demands strict proof.

       8. Defendant is without sufficient information or knowledge to admit the allegations in

           Paragraph 8 of the Complaint, and therefore, Defendant denies all such allegations and

           demands strict proof.

       9. Defendant denies the allegation of paragraph 9 of the Complaint.

       10. Defendant denies the allegations of paragraph 10 of the Complaint.

       11. Defendant denies the allegations of paragraph 11 of the Complaint.

       12. Defendant denies the allegations of paragraph 12 of the Complaint.

       13. Defendant denies that CSX is “entitled to payment” as alleged in paragraph 13 of the

           Complaint and is without sufficient information or knowledge to admit the balance of

           the allegations in Paragraph 13 of the Complaint, and therefore, Defendant denies all

           such allegations and demands strict proof.

       14. Defendant denies the allegations of paragraph 14 of the Complaint.


                                   AFFIRMATIVE DEFENSES

                                       FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted against

DEFENDANT based on the facts, information and cause of action set forth in CSX’s Complaint.

The Complaint further fails to set forth sufficient facts to support a claim for the damages sought

pursuant to any enforceable agreement to pay the demurrage charges alleged.
          Case 1:20-cv-07123-AJN Document 10 Filed 10/09/20 Page 3 of 6




                                      SECOND DEFENSE

The Complaint fails to state a claim upon which relief can be granted against Defendant, as CSX

has failed to incorporate or attach any enforceable written agreement and has failed to reference

any applicable provision contained in any agreement entered into by the parties that gives rise to

any obligation on the part of DEFENDANT for the alleged demurrage charges that could have

been breached and/or any viable cause of action against DEFENDANT under the agreement,

pursuant to applicable law.


                                       THIRD DEFENSE

       The Complaint fails to state a claim upon which relief can be granted against

DEFENDANT, as CSX has failed to incorporate or attach the “Invoices” referenced in Paragraph

11 of the Complaint. To the extent such Invoices reflect charges for demurrage, they are not

assessable against DEFENDANT.


                                      FOURTH DEFENSE

       The Complaint should be dismissed, in whole or in part, pursuant to the doctrines of waiver

and/or estoppel since it was CSX’s own actions, or those of third parties, which caused or

contributed to CSX’s damages.


                                       FIFTH DEFENSE

CSX’s claims are barred, in whole or in part, by the equitable doctrine of laches.

                                       SIXTH DEFENSE

CSX’s claims are barred, in whole or in part, by the doctrine of accord and satisfaction.
          Case 1:20-cv-07123-AJN Document 10 Filed 10/09/20 Page 4 of 6




                                      SEVENTH DEFENSE

CSX’s damages, if any, are barred or must be reduced based upon its failure to properly mitigate

its damages.


                                      EIGHTH DEFENSE

CSX’s claims against DEFENDANT are barred or limited based upon the principals of set-off in

accordance with applicable law, including but not limited to all demurrage charges that CSX is

seeking against DEFENDANT which are attributable to third parties.



                                       NINTH DEFENSE

CSX’s alleged damages are the result of acts or omissions of other third parties over whom

DEFENDANT has no responsibility or control.

                                       TENTH DEFENSE

CSX’s claims are barred, in whole or in part, from any recovery on the cause of action alleged in

the Complaint based on the equitable doctrine of unclean hands.

                                     ELEVENTH DEFENSE

       CSX’s claims are barred as the delay in returning possession of the rail cars to CSX within

the allotted “free time” prescribed by CSX’s demurrage tariff CSXT 8100 was beyond the control

of DEFENDANT and/or was caused by CSX itself, or other third parties.

                                     TWELFTH DEFENSE

       DEFENDANT did not breach any contractual agreement or term of any applicable tariff

for the payment of the demurrage charges alleged in the Complaint.

                                   THIRTEENTH DEFENSE

CSX’s claims are barred, in whole or in part, due to lack of privity of contract between the parties.
          Case 1:20-cv-07123-AJN Document 10 Filed 10/09/20 Page 5 of 6




                                  FOURTEENTH DEFENSE

CSX’s claims are barred, in whole or in part, because CSX failed to comply with the applicable

terms and conditions set forth in CSX’s own demurrage tariff, CSXT 8100.

                                    FIFTEENTH DEFENSE

CSX’s claims are barred, in whole or in part, because DEFENDANT did not detain the rail cars at

issue beyond the specified period of “free time” prescribed by CSX’s tariff, CSXT 8100.

                                    SIXTEENTH DEFENSE

CSX’s claims are barred because DEFENDANT did not have actual notice of the terms and

conditions of CSX’s revised demurrage tariff in effect prior to delivery of the rail cars to

DEFENDANT on the dates alleged.

                                  SEVENTEENTH DEFENSE

CSX’s claims are barred, in whole or in part, because any alleged detention of the rail cars was

caused by third parties over whom DEFENDANT has no responsibility or control and/or was

caused by CSX itself.

                                   EIGHTEENTH DEFENSE

CSX’s claims are barred or limited because CSX’s claimed damages are speculative, remote, not

sufficiently definitive under applicable law, and/or were otherwise avoidable in whole or in part

                                  NINETEENTH DEFFENSE

CSX’s claims are barred, in whole or in part, because DEFENDANT had no right or ability to

control, affect or otherwise mitigate any alleged demurrage charges assessed against

DEFENDANT by CSX.

                                   TWENTIETH DEFENSE

CSX’s claims are barred, in whole or in part, for failure of consideration.
         Case 1:20-cv-07123-AJN Document 10 Filed 10/09/20 Page 6 of 6




                                 TWENTY-FIRST DEFENSE

CSX’s claims are barred, in whole or in part, because the applicable terms and conditions of CSX’s

tariff, CSXT 8100, does not require DEFENDANT to pay the full extent of alleged demurrage

charges that CSX is seeking against DEFENDANT in this action.



                               TWENTY-SECOND DEFENSE

DEFENDANT expressly reserves the right to assert any additional defenses or affirmative

defenses which it deems applicable during the course of discovery in this action.



DEFENDANT denies each and every request for relief in the WHEREFORE clause of the

Complaint and demands strict proof thereof.

                                DEMAND FOR JURY TRIAL

DEFENDANT reserves the right to a jury trial on all claims so triable.



       WHEREFORE, having fully answered CSX’s Complaint, DEFENDANT respectfully

requests that this Court enter judgment in its favor and against CSX on Count I of the Complaint,

award DEFENDANT all costs and attorneys’ fees incurred in defending this action, and for all

such other relief as the Court deems appropriate.

Dated: October 9, 2020                        MILMAN LABUDA LAW GROUP PLLC
                                              Attorneys for Plaintiff
                                              By:    /s/
                                              Michael J. Mauro, Esq.
                                              3000 Marcus Ave., Suite 3W8
                                              Lake Success, NY 11042
                                              (516) 328-8899
                                              michael@mllaborlaw.com
